 UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF ALABAMA

IN RE                              +
                                   +          Case No. 20-03343-DSC7
India Kai Williams                 +
           Debtor                  +

                              NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable
Court that he represents Contour Buckingham LLC, a creditor in this
cause, and requests notice.

           Respectfully submitted,

                                              /s/   Larry Darby______
                                              Larry E. Darby
                                              Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                              CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Ronald A. Davidson                       Andre’ M Toffel, Trustee
1030 – 26th St, S., Suite A              450A Century Park South
Birmingham, AL 35205                      Birmingham, AL 35226


                                              /s/   Larry Darby______
                                              Larry E. Darby
